Order insofar as it fixes the assessments on the property Ho. 605 Fifth Avenue unanimously affirmed. Order insofar as it fixes the assessments on the property 607-609 Fifth Avenue unanimously modified as follows;

Year

1942- 43
1943- 44
1944- 45

Land

$1,530,000
1.530.000
1.525.000

Building

$900,000
900.000
875.000

Total

$2,430,000
2.430.000
2.400.000
As so modified the order is affirmed, with $20 costs and disbursements to the appellant the Tax Commission of the City of Hew York. Settle order on notice. (17854.) Order unanimously reversed, with $20 costs and disbursements to the appellant Tax Commission of the City of Hew York and the assessment of the Tax Commission of the City of Hew York reinstated and confirmed on the ground that the evidence supports the values fixed by the Tax Commission for the years involved. Settle order on notice. Present — Glennon, Dore, Callahan, Peck and Van Voorhis, JJ.